JUSTICE EID,
dissentmg
¶ 22 The magonty finds an “1rreconc1lab1e conﬂmt” between section 1—4—5016), CRS. (2015), which requires challenges to an elec: tion official's certification of a candidate to the, ballot to be made within five days, and section 1-1-1183, C.R.S. (2015), a catch-all provision that allows a challenge to be made at any time prior to the day of an election alleging that an election official "has committed or is about to commit a ... wrongful act." The majority concludes that the two provisions must conflict because to allow a challenge to a candidate's qualifications under section 1-1-113-here, that the candidate is unquestionably unqualified because he lives outside the boundaries of the relevant district-after the section 1-4-501(8) five-day window has passed would render that window "superfluous." Maj. op, 118, The two provisions can easily be read in harmony, however, as they provide different remedies at different times in the election process: if the ineligibility is determined to exist prior to certification, then the candidate's name will not appear on the ballot; if discovered after certification, then the votes for that candidate will not be counted. In fact, it is the majority's approach that does damage to the statute, Election officials must often *1143perform duties by a particular deadline; after today, the wrongful performance of those duties cannot be challenged after that deadline-even where ineligibility is conceded. Because the majority deprives Colorado election law of an important enforeement tool, I respectfully dissent.
¶ 23 The General Assembly has given us instructions as to how to resolve potential conflicts between statutes: "If a general provision conflicts with a special or local provision, it shall be construed, if possible, so that effect is given to both." § 24-205, C.R.S. (2015) (emphasis added). In other words, the legislature has anticipated that there will be conflicts between statutes, and we are to do whatever possible to construe the statutes harmoniously. It is only when the conflict is "irreconcilable" that we are to declare that the more specific provision governs over the general. Id.
¶ 24 The majority acknowledges this obligation to read statutes harmoniously if possible, maj. op. ¶ 14, but expends only minimal effort in attempting to read sections 1-1-1183 and 1-4-501(3) so as to avoid an irreconcilable conflict. It suggests that permitting a challenge under the more general section 1-1-113 after the specific five-day deadline under section 1-4-5018) has passed would render the five-day provision "superfluous, serving no purpose whatsoever." Maj. op. 118. But that is simply not the case. Sections 1-4-501(8) and 1-1-1183 tackle the same subject but at different times in the election cycle and with different remedies. Section 1-4-501(8) provides for accelerated review of a candidate's qualifications prior to ballot certification; the remedy for a successful challenge is that an ineligible candidate's name is not certified to the ballot. Section 1-1-1138, by contrast, is a multipurpose provision that allows a challenge to any allegedly wrongful act that an election official has committed or is about to commit "prior to the day of an election." The remedy for a successful challenge under section 1-1-118 is that the votes for the ineligible candidate are not counted. The two provisions can easily be read in harmony: section 1-4-501(8) governs ballot certification; section 1-1-1138 governs thereafter and until election day.
¶ 125 The consequences of the majority's "specific-general" rationale reach far beyond this case. The election code is replete with duties that election officials must perform at particular times, such as certifying candidates to the ballot. The whole purpose of section 1-1-118 is to provide a catch-all, generalized remedy for problems that arise up to election day, including challenges to a candidate's eligibility, The majority's reasoning-which requires such challenges be brought when the election official first performs the action, as opposed to when the wrongful character of that action is discovered-defeats the purpose of having such a catch-all provision. At the very least, the majority's rationale substantially limits the usefulness of section. 1-1-1138 as a remedy. -
¶ 26 Perhaps the true impetus behind the majority opinion, see maj. op. 14 9, 19, is our statement in Hanlen v. Gessler, 2014 CO 24, ¶ 44, 333 P.3d 41, 51, that the "statutory framework:also reflects the legislature's ree-ognition that onee ballots are printed and distributed, and voting is underway, the election process must be allowed to proceed, and any late-arising issues regarding a candidate's eligibility are to be resolved through a post-election contest." This statement, however, must be read in the context in which it was made-namely, that "the power to resolve issues regarding candidate eligibility resides with the courts," not with election officials. Id. In fact, Hanlen could not have settled the issue we address today-that is, the availability of section 1-1-118 as a remedy for a late-discovered ineligibility-because we stated the question was an open one just last year in Figueroa v. Speers, 2015 CO 12, ¶ 12 n.4, 343 P.3d 967, 971 n.4 ("We make no judgment as to whether section 1-1-1183 could provide a definitive avenue to remove an unqualified candidate from the ballot after the five-day windows to challenge certification have passed."). C
127 Following the lead of the district court, the majority takes our observation in Hanien as creating a per se rule that no challenge can be made to a candidate's eligibility once voting has begun. Such a per se rule simply does not appear in the Colorado election code. Moreover, such a reading *1144puts tremendous, and problematic, emphasis on our phraseology "onee ballots are printed and distributed, and voting is underway" as the limitation on section 1-1-1183 challenges-again, a deadline not contained in any statute. Under the majority's reading, a court considering a section 1-1-1183 challenge must first determine whether "voting is underway" in the election before it. While the election code no doubt anticipates courts will resolve election disputes, see Hanlen, % 44, 338 P.3d at 51, it is difficult to imagine that the legislature intended a court to rest its jurisdiction to hear a case on whether a single voter has cast a vote.
1 28 The majority suggests that the legislature made a "choice" to have the school board fill a vacancy created when an ineligible candidate is elected in order to avoid "effectively disenfranchising those voting for a winning, but ultimately ineligible, candidate," Maj. op. 119. But having voters go to the polls to cast their votes for a candidate who cannot-as all concede-ever take office is hardly a robust view of the franchise. Under the section 1-1-1138 remedy, election officials could inform voters that votes for the ineligible candidate would not be counted, thus enabling them to cast their votes for candidates on the ballot who actually could take office. While I entirely agree that it is up to the legislature to write the election code as it sees fit, within constitutional limits, maj. op. 19, I disagree that the legislature wrote it in a way that guts section 1-1-1183 and limits voters' ability to cast their vote for an eligible candidate. Accordingly, I respectfully dissent.